OFFICE OF THE ATTORNEY GENERAL         OF TEXAS
                         AUSTIN




          Your let.d
                   ...K3&l&4       9, i$4 reQua6tiBg the
opinion of this D+pazbnt bp t        "$'* on6 stated therein 18
                                        ai?
in part ar f011ov9\ \        \      Quss
                             P
                                     e 332, R. C. ft..
                                        rlelected ,to,and
                                        porrtlngbond whtob
                                        ' Court and took
                                        orBoy oi mufl86in
                                       i8 xaufmn, Texal.
                                        iSiOn Of th8
                                          c0uBty.v. Sheppard,
                                    .Artlclm326q, V.A.C.S.
                       I am llkavise fan&liar with Attomey
            i48-'8 Opinion HO. O-5024, in vhioh APticlO
    fMInSI'81
    ~~~-11, V.R.C.S., wa8 held to be unaonstltutloael  8d
        . I am not ldvl8ed, howevm, whether there ha8
    ever   been   a deOi8ion by th0 Court8 OOn~erniKLgthe
    oonstltutlonalit~of Art. 326k-11, 8Ud would like to
    be adtllld whether tha above cited opinion of pour
    Departmmnt i.8the orillinterpretationof auoh 8tatUt@.
                                                                                ’   .
11’‘( ’
     i ’

     Honomble Fred V; INerldlth,Page 2


                  "I feel that IS the qwation ever oame
           before the OoWt8 that AH. 326k-11 would be
           held lnralid, the maob a8 var Art. 96q. HOW-
           ww, the Coml88iOmr8 Court of &uSman cow&r,
           w&r luthozlty OS AH. 326k-11, by order dulr
           entered, ahanged the nap. of the offloe of County
           Attorm~ to that of Cx'iinilul  MItriat Attorney.
           ~tOrdOrha8       novorboanrevoked,n~anj~
           0Ed.l' in tlli8 OOAWOtiOZ&'mde. Thi8 W     letter-
           head -8 printed before I q\ullSied ?a the of-
           fiCIe#r p d l BWbW Of OW OOw8int WAd iZkfWMtiOB
           fOPI Oarr?Jthe &8i@iMtiOB 'CX'~"'%Ml    Dirtriot At-
           torney'. 1 WI l1 Wt.d     on the ballot a8 'County
           Attorn@     bO08U80 I SllOd that war, %B riw OS the
           abovo oitod Supreme Court deoi8lon and the above
           oited opinion of your Department. I qualified a8
           ‘Connty      Attomq’   .

                "Qw8tionr (1) Are oomplaint8 8vorn to before
           QH a8 'CrininalDirtrlot Attorwy’,   and informtionm
           Sllod by 'noa8 'Cx'iminalDistl'iOtAttorn@, yalldly
           filed, or vould they be subjoot to motion to qiM8h
           Or to di8Pi884'19
           "(2) Should q offloial sots be po~formod in the
           name OS 'Cowtj Attorwyl or "Cr%mhal Di8trlet At-
           torney'?
           "(3) Should the t%lEBi88iCSlW8 Court b. adtired to
           rwoke the order ohanging thm naae or the County At-
           torney ofiloo to that of Criminal Dirtriot Attorney,
           or to ardor the name 0s the 0SSioe raustorodto that
           of County Attorney?"
                     You Stat0 in hour httw      that th0 &38II8i88iOWr8'
                                                                        Colt
      of nufman       County acting   wdor   Artiole 326k-11,   Vornon~r hnnokted
     Civil %dXlte8, b7 older duly entU%d in the dBUt.8 of raid Court,
     OhpB@ th0 BMIO Of the OfSiO~ Of COUntJ AttOXW~ t0 that Of
     Criminal Dlstrlot Attorney. You further 8tato in lffeot that you
     vere elsoted, ported bond and took the oath of office, a8 County
     dtt0Fney 0s ksufwn county.
               Artiole 326k-11 Vernori'8Annotated Cl*11 Statute8
     vaa held to be void in our oplnio~ lo. O-5021). It Wan 8tatOd in
     aaid OpinLon "The only purpose, 8nd the 8010 *ifOOt, Of 8UOh Aot,
Honorable ZMed V. Werldlth, Page 3


ii valid, is to change the name of the offiae of County Attorney
iB Oerkin OOUAti.8. . i A.&lo10 326k-11 lttwp t8    to ohange
the name OS a @onMltutlonal ofSlcW. It i8 theroSO&e raid.
Mate ex rel. XaPlilton  Attorney General, v. Troy, Pro8eautlng
Attorwy, 68 Pao. (2) 413. . ."
          You ark whetherthere haa bWA any COWS deai8ion
InvalvIng tha qW8tiOA of the oOn8tltutlorulItyof Artlole 326k-11.
%%rO ha8 bWA A0 OOUl'tdWi8iOA b any Of Our Appellate CO'&8
iBVOl*lry the qUO8tioo.of th@ o0A8l ItutloMlIty of raid Statute.
           We an6wer pur   qwlrtionr  in rwor8* order. A8 hereto-
Sow dated thirDepartmant       ha8 iwld in opinion lo. O-5024 that
Astlolo 326k-11 la unoonatltutlonaland thesef~re void. Whew the
CO~88iOAOC8’    f.%WFt of mUf-A    COWtylOting AAdOP 8aid StAtUtO
ohangad the xnao of the   oifloeof   Caun~   Attorwy to t&t   of Crln-
lnal~Dl8triotAttorwy, the lo t of the Ooc~mIsrionorr,'Conrt wa8
void. It 18 lt.11eskblirhsd iB thi8 State thst the COml8%88IOl%Ol?8'
Court8 po88err only suoh power and authority a8 18 given by the
statute8 and COMtitUtIOZiand thO8e p-err and dutl.8 UOOO88arily
Implied thuororm.   ThWOfOW, iA UlWW t0 YOU third qW8tiOA,
it ir onr opinionthatvhentho Courtattemptadto ohangetho name
of the offloe of County Attorwy to that of CrlmIMl Dilrtl-iOt  At-
torney the Court aoted vithout any legal authority,and a8 8tated
abwo, the order of the Court I8 void. It 18 LmMterlal    whether
the CommlS;bwrs’  Court revotie8the o~e~~~haging   the name of
Cowty  Attorwy to that 0f CrioirulDl8trlOt Attoao~.
          IA   aB6WP t0 TOW 8OOOnd qUO8tiOA JOA AM l’@8pOOtfAll~
ldfi8.d that it I8 OUT QiAiOAth4lt  yOU2 OffiO~l  8Ot6 rhould b@
perSf3'm.dw   OU a8 COUAty AttaPwy  aAd AOt a8 CI'iriMl DiBtPiOt
Attorney.  uAior the hot8 8tatul by you and thm lppliaable rtat-
utw you are the County Attorney of KauSs8n County ax4 not "Grim-
irvl Dirtriot AttOl'Aey.
          WO AW oona1d.r JOUP ?IrLrrtqUO8tIOA. GOUeFally r-k-
ing, a oomplalnt muat be aworn to by the oomplainant~ OtheXWire,
it 18 of no effeot and vi11 not support a proreautlon. A oomplalnt
may be before the Dirtrlot or County A%w~ey, who are aprr88ly
 ;;”  paver to admlnl8ter oath6 for thl8 purpo8e by Brtloler 30 and
f     Vernon'8 Annotated code o fC&ulna1 Prooedure, o r before ltw
of&r    luthorlaed by law to ldmlnl8t.r oathsi and a oomplalnt
oworn to before a de faotooffiow 18 valid. (Daw *. State,35
9. u. 661). A ooqlalnt m8y be made before an A88i8tant CoUnty.
                                                                   ’   .
                                        (


Honorable Fred V.~Meridith, Page 4


Attv     or a Jwtloo OS the Peaoa or a County Judge. (-lay
Y. State, 224 5. If.7711 Kelly Y. State, 38 s. w. 779, 39 8.~.
1111 hrncaA v. Stat*, 279 8. W. 4573 Stepp Y. State, log S.W.
1093).
             It 18 8ttbtOdIn Tti8 SurI8prutlew6,Vol. 12, P. 585:
           ?The jwat of tha ofrioer boforo whom the oom-
      plAiAt 18 8wOl'Ato 18 lrrentlala without it a OOm-
      p~l4;:atally      defeotlve aAd till not rupport an
                  . The juratmu8tbedatodmd      8ignOdby
      the*OSSloW, and muat 8hOw his oSSloia1 ohanoter.
      If the OmlaiAt   i8 8wOrA t0 befOl'@aA a88;8taAt
      OQUAty lttOl'B6y.the UMt mwt 8hOw that the oath
      Ya8 aa8tW8d      b h     and a jUMt 8;grud iA the
      Am80 Ofth 0  OOWtylttOrA6y by the l8818taAt 18 ln-
      8uifiOi*Ati
           "Th0 Oourt,~before vwdiat, ati upon proper
       roof of thm Sa o tr fmy p wmit l~ odtted jurat to
      ii
       6 added by amAdmsnt, or aay permit a jurat to be
      lmmdad by iruezN.Ag an Omitted date, or the MM     or!
      the party ollkingthe oOAplalAt, or by adding the of-
      Sielal oharaetes OS the offlow,    0s by oorreotisga
      milltakeiA tha name OS the affiant a8 8& out in the
      jurat, or in order to oorreot a Ai8tak6 in the date.
      But lAeAdaeAt8 of thla o&raster rey not be mud6
      lxoept under the ruthox%ty and dlMotioA of the oourti"
          GaAerally 8peaklng whore an objeotla 18 made OA the
              OoI@aiAt 18 AOt OffiOiallJ8iapld by the OffiOW
g r OUBd th a t l
who took it l'a18@8a 8rioIl8 qW8tiOA a8 t0 it8 Yalidlty. (C&AhA
vi State, 160 S.W. 714). We quote Sr= the oa8e OS Cook vi State,
132 9; W. (2d) 404:
           "It 18 a180 t0 b. A0t.d tbt the jLA'atoA
      8uoh oomplaint 18 defeotlve in that 8amo 3.8not
      81@AOd oSSlolallyby the perron whore naim 18 at-
      taohed thweto. The oSSlola1 title of the offlaw
      8houl.dbe 8hOwA thereon. See BMBOh'8 Peel Code,
      p. 249, Sea. 480, and authoritierthus oited."
(IA OonWOtioA with the foXvgOiII&$8tateUIeAt806 the fOlhWiAg
oases: Shurbet v. State, 60 9. W. (26) 791; Stern8 Y. State,
116 9. w. 38Jhj Stanley v. State, 150 9. W. (2d) 765; and
Heely v. StirtO,1.619. We (26) 294).
          (                             (


Honorable Fred V. Bieridith,Pegs 5


            IA Y1rW Of the ?OMgOi~ authol'iti.8      it 18 OUT
OpfAiOA that OOlQlaiAt8 WorA to before you a8 %rLPLnal Dla-
trlot Attorwy”,    ESAdiAfOl78'ltiOAWfibd    b7 YOU a8 'fh'iF8iMl
Distrlot Attorwy”    if objected to on the ground8 that the oon-
plaiat or intonation 18 Aot 0fri0i8iiy       8tgxud by the ofSlow
who took it Pai868 P very SeI’iOA8 qU68tlOA     A8 t0 the  Yalldlty
Of said oOADlainlAaAdiAfOl’I&iiOM.         We mAAot aategorioallp
86;l th’lt suoh OOAplaiAt8aAd iAfOl'A&iOA8are invalid Or
subject t0 AOtiOA t0 qua8h or a 'WItidAtO di8IEi88. It 18 OUI?
OpiAiQA th8t th. jUMt     iA 8Uoh OOwhiAt8     OF iAfOrmltiOA88hould
be oorreoted vrPda the authority aAd direr&ion        of the Cortrt
showing your OSS1Olal oharaoterwhioh l8 CouAty Attorwy         and
AOt CrFPriMl Di8triOt Attorwy.



                                ATTOIWBY    CBNBRAL    OF TEXAS


                                By   b-&L
                                             &dell William8
                                                      A88i8taAt



AW rF0